    Case: 1:17-md-02804 Doc #: 3775 Filed: 07/06/21 1 of 3. PageID #: 513137


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


IN RE NATIONAL PRESCRIPTION OPIATE MDL 2804
LITIGATION
                                   CASE NO. 1:17-MD-2804
THIS DOCUMENT RELATES TO:
                                   HON. DAN AARON POLSTER
ALL CASES




       PLAINTIFFS’ SECOND STATUS REPORT REGARDING DISMISSALS

       Plaintiffs provide this report in response to the Court’s directive that plaintiffs consider

dismissing pharmacy defendants who have no “market share” in the jurisdiction where

the defendants were named. Plaintiffs continue to assess the facts in their cases. And

for those Plaintiffs who have filed cases in jurisdictions where the defendants’

dispensing data has not produced, that assessment continues to be difficult if not

problematic.

       Nonetheless, the PEC, through liaison counsel, have continued to reach out to plaintiffs’

counsel in the cases listed by the defendants. The following is an update:

       CVS: The PEC received responses noting that 45 cases (increased from the 34 cases

from the previous status report) will be or have been dismissed and 1 additional case will be

dismissed subject to client approval. One case did not have Defendant CVS named in the

complaint. 69 cases (increased from 55 cases from the previous report) are being further

investigated while 138 (increased from 134) plaintiffs intend to pursue their claims against CVS.

There are 15 cases where CVS was not renamed in the short form complaint.

       Rite Aid: The PEC received responses noting that 146 cases (increased from 141 in the

previous status report) will be or have been dismissed against all Rite Aid/Harco/Eckerd
    Case: 1:17-md-02804 Doc #: 3775 Filed: 07/06/21 2 of 3. PageID #: 513138


defendants noted in their complaints and an additional 61 will be dismissed subject to client

approval. One case will dismiss Harco and Eckerd but not the Rite Aid defendants; 3 cases

will dismiss Harco but not Rite Aid defendants, and 8 cases will dismiss the Rite Aid defendants

but not Harco. There are two duplicate cases on the list. 45 cases (increased from 37) are being

further investigated while 91 plaintiffs (increased from 70) intend to pursue their claims against

Rite Aid. There are 7 cases where Rite Aid was not renamed in the short form complaint and 15

state court cases.

        Walgreens: The PEC received responses that 79 cases (increased from 73) will be or

have been dismissed.     34 cases (increased from 18) are being further investigated while 214

plaintiffs (increased from 168) intend to pursue their claims against Walgreens. There are 15

cases where Walgreens was not renamed in the short form complaint.

        Walmart: The PEC received responses that 131 cases will be or have been dismissed.

15 cases are being further investigated while 157 (increased from 136) plaintiffs intend to pursue

their claims against Walmart. There are 12 cases where Walmart was not renamed in the short

form complaint.

                                                    Respectfully submitted,

                                                    /s/Peter H. Weinberger
                                                    Peter H. Weinberger (0022076)
                                                    SPANGENBERG SHIBLEY & LIBER
                                                    1001 Lakeside Avenue East, Suite 1700
                                                    Cleveland, OH 441144114
                                                    (216) 696-3232
                                                    (216) 696-3924 (Fax)
                                                    pweinberger@spanglaw.com

                                                    Plaintiffs’ Liaison Counsel




                                                2
    Case: 1:17-md-02804 Doc #: 3775 Filed: 07/06/21 3 of 3. PageID #: 513139


                               CERTIFICATE OF SERVICE

       I hereby certify that on July 6, 2021, I electronically filed the foregoing with the Clerk
of Court by using the CM/ECF system. Copies will be served upon counsel of record by, and
may be obtained through, the Court CM/ECF system.


                                             /s/Peter H. Weinberger
                                             Peter H. Weinberger




                                               3
